DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed February 16, 2021, are acknowledged and have been fully considered.  Claims 1-32 are pending.  Claims 1-2, 4, 6-8, 13, 15, 20-22 and 29 have been amended; and claims 17-32 have been withdrawn.  Claims 1-16 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Objections and Rejections
The objection to claims 8, 13 and 15 (items A., B. and C. at par. 4-5 of the 11/13/2020 Office action) is withdrawn in light of applicant’s 02/16/2021 amendments.  Applicant’s 02/16/2021 remarks at p. 8, par. 1, are acknowledged.
The rejection of claims 4 and 6-8 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items A., B., C., D., E. and F. at par. 6-7 of the 11/13/2020 Office action), is withdrawn in light of applicant’s 02/16/2021 amendments.  Applicant’s 02/16/2021 remarks at p. 8, par. 2, are acknowledged.
The rejection of claims 1, 3, 8, 11-12 and 16 under 35 U.S.C. § 102(a)(1)/35 U.S.C. § 103 over/by LESH (US 7,641,688 B2) (at par. 8-15 of the 11/13/2020 Office action) is withdrawn in light of applicant’s 02/16/2021 amendments, in particular, the amendment to independent claim 1 requiring “an interconnected network of thermally bonded unit cells formed from two or more microporous layers.”  Applicant’s 02/16/2021 arguments are acknowledged, but are moot in light of the new rejections presented herein.
The rejection of claims 1-3, 5-6, 8-9 and 11-16 under 35 U.S.C. § 103 over LESH (at par. 16-29
The rejection of claims 1, 4 and 10 under 35 U.S.C. § 103 over LESH, in view of BORENSTEIN (US 7,371,400 B2) (at par. 30-34 of the 11/13/2020 Office action) is withdrawn in light of applicant’s 02/16/2021 amendments.  Applicant’s 02/16/2021 arguments are acknowledged, but are moot in light of the new rejections presented herein.
The rejection of claim 7 under 35 U.S.C. § 103 over LESH, in view of HRISTOV (US 2015/0230917 A1) (at par. 35-39 of the 11/13/2020 Office action) is withdrawn in light of applicant’s 02/16/2021 amendments.  Applicant’s 02/16/2021 arguments are acknowledged, but are moot in light of the new rejections presented herein.

New Claim Objections – Necessitated by Amendments
The following claims are objected to because of the following informalities: 
A.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
B.	Claim 13 is objected to because the claim should read: “[...] one or more of the following polymers or copolymers selected from: polymers or copolymers having one or more monomers selected from the group consisting of glycolic acid [...].”
C.	Claim 15 is objected to because the claim should read: “[...], molecules to promote cell migration, molecules to promote cell division, cell proliferation, molecules to promote extracellular matrix deposition, [...].”
Appropriate correction is required.

New Claim Rejections – 35 U.S.C. § 112 – Indefiniteness – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 112(b):

Claims 6 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 6 is drawn to:
6.	The implant of claim 1, wherein the ratio of the volume of the implant occupied by the microporous outer layers, and optionally the macroporous structure made from fibers, to the total volume of the implant is between 0.1 and 20%.
wherein the recitation, “optionally the macroporous structure made from fibers, to the total volume of the implant is between 0.1 and 20%,” is indefinite because claim 1 (from which claim 6 depends) requires “wherein the network further comprises a macroporous structure comprising fibers.”  Therefore, the use of “optionally” renders the metes and bounds of claim 6 unclear.
Further clarification is required.

New Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 8-16 are rejected under 35 U.S.C. § 103 as being unpatentable over LESH (US 7,641,688 B2, Issued, Jan. 5, 2010; on 02/05/2020 IDS; hereinafter, “Lesh”), in view of BORENSTEIN (US 7,371,400 B2, Issued May 13, 2008; hereinafter, “Borenstein”).
Lesh is directed to:
TISSUE AUGMENTATION DEVICE
ABSTRACT
Disclosed are implantable tissue augmentation devices, methods, and associated tools.  The devices include an inflatable body, having an inner layer and an outer layer.  A valve is provided for permitting the introduction of and retaining inflation media.  At least one pull tab is provided on an end of the implant, to assist in positioning the implant.  Kits and systems are also disclosed.
Lesh, title & abstract.  In this regard, Lesh teaches a specific embodiment for a fillable sleeve:
In one embodiment of the present invention, the invention comprises an implantable tissue augmentation device, comprising at least two flexible sheets connected to form a plurality of chambers between them, said chambers being adapted to receive a filler to expand one or more of said chambers to a desired configuration.  In one embodiment, the sheets comprise a material capable of being pierced by a tube for supplying filler to the chambers and self-sealing upon withdrawal of such a tube.  In one embodiment, the sheets are bonded together adjacent their periphery and between their periphery to form the chambers.  In one embodiment, the sheets are bonded together between the peripheries in a grid-like pattern.  In another embodiment, two sheets are provided each sheet being formed of multiple layers.  In one embodiment, the periphery is shaped to generally fit the human cheek. In one embodiment, the device, in its pre-filled condition, has a thickness of less than about 15 mm.
In one or more of the embodiments described herein, the device is located in a larger sheet arrangement, from which one or more of the devices may be cut.
(Lesh, col. 4, ln. 55 to col. 5, ln. 7), wherein the sleeve can be porous for fibrous tissue ingrowth:
If fibrous tissue ingrowth is desired, then the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ. If the filler material is, or becomes, non-flowable, the sleeve may be made of a biocompatible and biodegradable material chosen from any of various polylactides, polyglycolides, polycaprolactones, polyanhydrides, polyamides, polyurethanes, polyesteramides, polyorthoesters, polydioxanones, polyacetals, polyketals, polycarbonates, polyortho-carbonates, polyphosphazenes, polyhydroxybutyrates, polyhydroxyvalerates, polyalkylene oxalates, polyalkylene succinates, poly(malic acid), poly(amino acids), poly(methyl vinyl ether), poly(maleic anhydride), chitin, chitosan, and copolymers, terpolymers, or higher poly-monomer polymers thereof or combinations or mixtures thereof, such that the initial implantation of the filler device comprises a sleeve and filler material, but over time, the sleeve is resorbed and only the filler material is left behind to augment the tissue.
(Lesh, col. 14, ln. 4-21).
Regarding independent claim 1 and the requirements for:
1.	([...])  A resorbable implant for fil[l]ing space in a human, comprising a fillable reservoir, wherein the implant comprises at least one microporous outer layer and an interconnected network of thermally bonded unit cells formed from two or more microporous layers and wherein the network further comprises a macroporous structure comprising fibers.
Lesh clearly teaches a tissue augmentation device (Lesh title, abstract & col. 4, ln. 55 to col. 5, ln. 7), whereby it is noted:
the sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6) is “at least one microporous outer layer” of claim 1;
thereby relating to the requirements of claim 1 for a “reservoir,” as well as an “fillable reservoir.”  However it is noted that:
(i) Lesh DOES NOT EXPRESSLY TEACH a specific exemplary embodiment of a sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6), as required by “at least one microporous outer layer” of claim 1;
(ii) Lesh DOES NOT TEACH “unit cells” in order to meet the requirements of claims 1 and 10 for:
“an interconnected network of thermally bonded unit cells formed from two or more microporous layers” (claim 1),
[...]
10.	([...])  The implant of claim 1, wherein the inside of one or more of the unit cells are reinforced.
(iii) although Lesh discloses a “filler material” that may be “discontinuous fibers” (Lesh, col. 15, ln. 43-47), which is a “a macroporous structure comprising fibers” of claim 1, Lesh DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof.
Based on the state of the art, an artisan of ordinary skill would have found [(each of these) OR (this)] features obvious.  
Regarding (i) and (ii) and to the extent that Lesh DOES NOT EXPRESSLY TEACH a specific exemplary embodiment of a sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6), as required by “at least one microporous outer layer” of claim 1, such a feature would be obvious in light of Lesh’s broader disclosure.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Lesh in order to arrive at a sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6), and the sleeve further contains a “filler material” that may be “discontinuous fibers” (Lesh, col. 15, ln. 43-47).
Therefore, Lesh meets the requirements of (i) and (iii), as noted above.
Regarding (ii), Borenstein, for instance, is directed to:
MULTILAYER DEVICE FOR TISSUE ENGINEERING
ABSTRACT
The invention provides for translating two-dimensional microfabrication technology into the third dimension.  Two-dimensional templates are fabricated using high-resolution molding processes.  These templates are then bonded to form three-dimensional scaffold structures with closed lumens.  The scaffolds can serve as the template for cell adhesion and growth by cells that are added to the scaffolds through the vessels, holes or pores.  These scaffolds can be formed by layering techniques, to interconnect flat template sheets to build up a fully vascularized organ.
Borenstein, title & abstract.  In this regard, Borenstein teaches that the multilayer device is suitable for a wide range of tissue engineering application:
This invention can be used as a source of replacement organs for implantation into recipients with damaged or failing organs, as biodegradable scaffolds for tissue engineering, biodegradable or biocompatible life assist and bio-hybrid artificial organs and tissues, as drug delivery devices, assay systems and test devices for modeling cell attachment, or as cell-based sensors.
Borenstein, col. 2, ln. 61-67.  Borenstein also teaches an embodiment, wherein a fabricated sheeted is folded in order to create “unit cells”:
The rolling or folding process begins with the generation of a lengthy strip of polymer scaffold material, which contains a serial array of unit cells each of which is comprised of an array of channels mimicking the vascular network, produced from a wafer mold by molding, embossing, or the like.  These unit cells may be identical or may be different.  The units are linked to through-holes that provide the vertical channel connections between horizontal blood vessel layers.  Once the polymeric scaffold strip has been formed, it is folded in a z-fold fashion (see, FIG. 4), and bonded together so that each fold is attached to the film portions above and below it with alignment to the through-holes.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Borenstein, col. 18, ln. 45-57 & Fig. 4), and for “Fastening the Stacked Layers,” “the layered material, the layers can be sealed by solvent bonding; reflow by heating (40° C.); treating surface with oxygen plasma; or by polymer flow at the surface” (Borenstein, col. 17, ln. 18-24),  wherein the “unit cells” are obtain from “unit” shapes of micro-machined channels, wherein “[t]he size of the unit can be from 100 microns to 1 mm” (Borenstein, col. 18, ln. 12-17) and bonded by heating (Borenstein, col. 17, ln. 18-24).  In this regard, it is noted that Borenstein’s “unit cells” are: 
“an interconnected network of thermally bodned unit cells” of claim 1, or “unit cells” of claims 1, 4 and 10; and
wherein forming “unit cells” from polymeric scaffold strips that are “bonded together” is encompassed by the broadest reasonable interpretation for “unit cells” that are “reinforced,” as required by claim 10.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Lesh’s “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57) with “unit cells,” as taught by Borenstein (Borenstein, col. 18, ln. 45-57 & Fig. 4).  One would have been motivated to do so with a reasonable expectation of success since both Lesh and Borenstein are concerned with similar problems in the art, namely the manufacture of a tissue augmentation device (Lesh, title & abstract) or a multilayered device for tissue engineering (Borenstein, title, abstract & col. 2, ln. 61-67).  Further, it is well within the skill of the ordinary artisan to select suitable surface features for an implant when interfacing with the body.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Lesh’s “tissue augmentation device” (Lesh, col. 4, ln. 56-57) with “unit cells” in order to obtain the advantage of “an array of channels mimicking the vascular network” (Borenstein, col. 18, ln. 45-57 & Fig. 4).
Therefore, the prior art meets the requirements of (ii), as noted above.
Thus the prior art renders claims 1 and 10 obvious.
Regarding claim 2 and the requirements:
2.	([...])  The implant of claim 1, wherei: (a) the microporous outer layer has a thickness between 1 and 100 μm, (b) the thickness of the unit cells is between 0.4 mm and 4.0 mm; or (c) the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 225 mm2, or a combination thereof.
Lesh teaches: “In one or more of the embodiments described herein, the device has a wall thickness within the range of from about 0.003 inches to about 0.020 inches” (Lesh, col. 3, ln. 58-60), i.e., 76.2-508 μm.  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, the prior art renders claim 2 obvious.
Regarding claims 3, 8 and 16, it is noted that the requirements for:
3.	([...])  The implant of claim 1, wherein the reservoir can: (a) be filled using a needle and syringe, and the needle can penetrate the microporous outer layer of the reservoir; (b) be cut, shaped and rolled; or ( c) be formed or molded by hand into a desired shape prior to implantation.
[...]
8.	([...])  The implant of claim 1, wherein the implant is for: (i) rhinoplasty and optionally, the capacity of the reservoir when filled is between 0.1 and 3 cc; its length is 0.2 to 3.0 cm, and its breath is 0.1 to 1.5 cm; (ii) ear reconstruction and optionally, the capacity of the reservoir when filled is between 0.1 and 2 cc and its length is 1 to 3 cm, and its breath is 3 to 6 cm; or (iii) breast reconstruction or soft tissue repair and the capacity of the reservoir when filled is between 10 and 150 cc and/or its length is 5 to 10 cm, and its breath is 10 to 20 cm.
[...]
16.	([...])  The implant of claim 1, wherein the implant is used in plastic surgery, breast reconstruction, soft tissue repair, reconstruction or regeneration, or general surgery.
are recitations of intended use.  In this regard, it is noted that recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In this regard, Lesh teaches an implantable tissue augmentation device (Lesh, title & abstract), which meets the requirements of claim 1 (as discussed above).  Further, Lesh teaches:
“a small hollow structure is used to inject the filler material, such as a 25-32 gauge hypo-tube or needle” (Lesh, col. 17, ln. 66-67), whereby Lesh’s device is reasonably suitable for the intended use recited in claim 3;
wherein Lesh’s device is suitable for augmenting soft tissue (Lesh, col. 2, ln. 42-53) with “a preferred maximum fill volume of an implant may be in the range of from about 1-60 cc, preferably from about 5-40 cc, 10-30 cc, or more preferably about 15-25 cc” (Lesh, col. 32, ln. 64-67), whereby Lesh’s device is reasonably suitable for the intended use recited in claim 8 (see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges; and MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges); and
the device is suitable for augmenting soft tissue (Lesh, col. 2, ln. 42-53) in the field of “platic surgery” (Lesh, col. 13, ln. 15-34), whereby Lesh’s device is reasonably suitable for the intended use recited in claim 16.
Thus, the prior art renders claims 3, 8 and 16 obvious.
Regarding claim 5 and the requirements:
5.	([...])  The implant of claim 1 further comprising additional microporous layers.
Lesh teaches:
In one or more of the embodiments described herein, the tissue augmentation comprises at least two layers, wherein an outer layer comprises ePTFE and an inner layer comprises silicone, polyurethane, or a thermoplastic elastomer.  In one embodiment, the device comprises only an inner and outer layer. In one embodiment, the device comprises one or more additional layers. In another embodiment, the device comprises only a single layer.
Lesh, col. 3, ln. 10-17.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Lesh in order to arrive at:
the sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6) is “at least one microporous outer layer” of claim 1; and
“the device comprises one or more additional layers” (Lesh, col. 3, ln. 15-16) with “a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6),
thereby meeting the requirements of claim 5 for “additional microporous layers.”
Thus, the prior art renders claim 5 obvious.
Regarding claim 6 and the requirements:
6.	The implant of claim 1, wherein the ratio of the volume of the implant occupied by the microporous outer layers, and optionally the macroporous structure made from fibers, to the total volume of the implant is between 0.1 and 20%.
Lesh teaches dimensions of the implant:
The dimensions of a preferred implant are as follows.  The inflated axial length may be from about 1-15 cm, preferably about 1.5-8 cm, more preferably about 2-5 cm.  The diameter of an inflated implant may be from about 2-10 cm, preferably 40 about 3-8 cm, more preferably about 4-6 cm. The maximal cross-sectional area of an inflated implant may be no more than about 80 cm2, preferably no more than about 50 cm2, more preferably less than about 30 cm2, or even 12 cm2 or less.  In certain embodiments, it may be desirable to have a uniform diameter and cross-sectional area through the body of the implant. In alternative embodiments, the cross-sectional area may vary along the axial length of the implant, with at a first axial distance from an end there will be a first cross-sectional area, and at a second axial distance from the end there will be a second, different cross-sectional area.  This second cross sectional area may be at least about 110%, 120%, 130%, or more of the first cross-sectional area.  These alternative embodiments thus may create an implant that has, for example, a transition such as a uniform taper, progressive curve, accelerated curve, and the like.
(Lesh, col. 32, ln. 36-55), and volume of the inflated implant:
FIG. 23A is a cross-sectional view through the implant in the region of the distal taper 146. It is shown first in an embodiment in which the physician has chosen to inflate the implant to its maximum recommended inflation volume, which creates a soft, flaccid implant but is at the highest end of the range of volumes that will create those soft, flaccid characteristics.  At this fill-volume, the cross-sectional shape of the implant in the main body section as well as in the distal taper region is close to circular. For example, a preferred  maximum fill volume of an implant may be in the range of from about 1-60 cc, preferably from about 5-40 cc, 10-30 cc, or more preferably about 15-25 cc. A preferred flaccid-filled implant may be filled to about, for example, no greater than about 50%, 60%, 70%, 80%, or 90% of the maximum fill volume.
(Lesh, col. 32, ln. 56 to Lesh, col. 33, ln. 3).  Lesh also teaches: “In one or more of the embodiments described herein, the device has a wall thickness within the range of from about 0.003 inches to about 0.020 inches” (Lesh, col. 3, ln. 58-60), i.e., 0.00762-0.0508 cm.  Therefore, Lesh discloses:
a 1-15 cm long implant with a 2-10 cm diameter (Lesh, col. 32, ln. 36-55), wherein a 15 cm height and 1 cm radius approximate cylinder would have a volume of 47.1 cm3 (π(1 cm)2(15 cm))); 
wherein a cylinder with 100 μm or 0.01 cm below the surface (which corresponds to the 0.00762-0.0508 cm wall thickness range noted above, Lesh, col. 3, ln. 58-60) of the approximate 15 cm height and 1 cm radius cylinder would have a 14.98 cm height and 0.99 cm radius for a volume of 46.1 cm3 (π(0.99 cm)2(14.98 cm))), and therefore the outer 100 μm surface has a volume of 1 cm3;
wherein a ratio of the surface volume of 1 cm3 (discussed above) to a fill volume of 1-60 cc (Lesh, col. 32, ln. 56 to Lesh, col. 33, ln. 3) ranges from 100% ({[1 cm3]/[1 cc]} x 100%) to 1.67% ({[1 cm3]/[60 cc]} x 100%).
Thus, the prior art renders claim 6 obvious.
Regarding claim 9 and the requirements:
9.	([...])  The implant of claim 1, wherein the reservoir is filled with one or more of the following: fat, fat extracts, microfat, cartilage, diced cartilage with fascia, gels, hydrogels, cells, stem cells, dermis, collagen, growth factors, autograft material, allograft material, xenograft material, biological material, and bioactive agent.
Lesh teaches:
The filler material can be any of a number ofbiocompatible substances and may be of various physical states or combinations thereof, such as a non-viscous liquid, a viscous liquid, a gel, a powder, beads, flakes, continuous or discontinuous fibers, coils, fiber balls or mixtures thereof.  The filler material may be transformable from a first state to permit introduction into the sheath, to a second state once inside the sheath.  Combinations, such as a fiber carried within a liquid or gel are well within the contemplated scope.  For example, the filler can comprise a substantially linear filament which itself can be made of a variety of materials such as nitinol, various biocompatible polymers well known to those skilled in the art, ePTFE,  Praline or any biocompatible material with adequate strength to alter the contour of the tissue in which it is injected.  The filler material may comprises any of a number of materials commercially available and sold as tissue fillers, such as Zyplast™, available from Inamed Aesthetics; Restylane™, available from Q-Med and Genzyme, Inc.; Hylaform™, available from Inamed Aesthetics; Artecoll™ available from Artes, Inc.; Radiance™ available from Bioform, Inc.; or Sculptura™ PLA filler available from Aventis, Inc.
(Lesh, col. 15, ln. 43-64), wherein “Zyplast™” (Lesh, col. 15, ln. 59) is noted as “collagen” and a “biological material” of claim 9.
Thus, the prior art renders claim 9 obvious.
Regarding claims 11-12, it is noted that the requirements for:
11.	The implant of claim 1, wherein the microporous layer of the implant acts as a wick, and helps to prevent loss of fluid from the reservoir.
12.	The implant of claim 1, wherein the implant is resorbable.
are functional limitations.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 1, which achieve the resulting fluid retention and resorbability effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: intended effects of a composition that meets the structural requirements of claim 1.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 1 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.
Thus, the prior art renders claims 11-12 obvious.
Regarding claim 13 and the requirements:
13.	([...])  The implant of claim 11, wherein the implant comprises one or more of the following polymers or copolymers selected from: polymers or copolymers having one or more monomers selected from the group consisting glycolic acid, lactic acid, D-lactic acid, L-lactic acid, 1,4-dioxane, trimethylene carbonate, 3-hydroxybutyrate, 4-hydroxybutyrate, and ε-caprolactone; polyhydroxyalkanoate; polyester; polycarbonate; polyurethane; polyamide; tyrosine polycarbonate; polyesteramide; polyether; polyvinylpyrrolidone; polyacetal; polyetherester; polyphosphate; polyphosphoester; polyalkylene succinate; polyalkylene alkylate; polycyanoacrylate; polyketal; polyalkylene oxalate; polymaleic acid; silk; chitin; chitosan; collagen; and polysaccharide.
Lesh teaches:
If fibrous tissue ingrowth is desired, then the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ. If the filler material is, or becomes, non-flowable, the sleeve may be made of a biocompatible and biodegradable material chosen from any of various polylactides, polyglycolides, polycaprolactones, polyanhydrides, polyamides, polyurethanes, polyesteramides, polyorthoesters, polydioxanones, polyacetals, polyketals, polycarbonates, polyortho-carbonates, polyphosphazenes, polyhydroxybutyrates, polyhydroxyvalerates, polyalkylene oxalates, polyalkylene succinates, poly(malic acid), poly(amino acids), poly(methyl vinyl ether), poly(maleic anhydride), chitin, chitosan, and copolymers, terpolymers, or higher poly-monomer polymers thereof or combinations or mixtures thereof, such that the initial implantation of the filler device comprises a sleeve and filler material, but over time, the sleeve is resorbed and only the filler material is left behind to augment the tissue.
(Lesh, col. 14, ln. 4-21), wherein “polyhydroxybutyrates” (Lesh, col. 14, ln. 13) encompasses “3-hydroxybutyrate” and “4-hydroxybutyrate” of claim 13.
Thus, the prior art renders claim 13 obvious.
Regarding claims 14-15, and the requirements:
14.	([...])  The implant of claim 1 further comprising one or more additives or bioactive agents.
15.	([...])  The implant of claim 14, wherein the additive or bioactive agent is selected from one or more of the following: plasticizer, nucleant, compatibilizer, porogen, absorbable polymer, natural polymer, synthetic polymer, growth factor, fibroblast growth factor, transforming growth factor, platelet derived growth factor, epidermal growth factor, granulocyte-macrophage colony stimulating factor, vascular endothelial growth factor, insulin-like growth factor, hepatocyte growth factor, interleukin-1-B, interleukin-8, nerve growth factor, cellular differentiating factor, cellular recruiting factor, cell receptor, cell-binding factor, cell signaling molecule, cytokines, molecules to promote cell migration, molecules to promote cell division, cell proliferation[,] molecules to promote extracellular matrix deposition, hormone, antimicrobial antibiotic, bacitracin, biguanide, trichlosan, gentamicin, minocycline, rifampin, vancomycin, cephalosporins, copper, zinc, silver, gold, disinfectant, oncological agent, anti-scarring agent, peptide, protein, cell adhesion factor, fibronectin, vitronectin, laminin, elastin, fibrinogen, collagen type I, collagen type II, collagen type V, antibody, lipid, polysaccharide, hyaluronic acid, chitosan, alginate, steroid, vitamin, analgesic, anesthetic, immunomodulatory agent, blood clotting agent, wetting agent, polymers of propylene oxide, nucleic acid molecules, DNA, RNA, siRNA, miRNA, antisense nucleic acids, aptamers, anti-angiogenic factor, pro-angiogenic factor, platelet rich plasma, and anti-inflammatory agent.
Lesh teaches:
Coatings can also be applied with a biologically active or therapeutic effect, as needed in the clinical application.  For example, growth factors such as fibroblast growth factor, anti-inflanimatory agents such as corticosteroids to reduce the amount of fibrosis, antibiotics to reduce the risk of infection on the implant, and anesthetics such as lidocaine, procaine or marcaine to decrease pain. In order to modulate fibroblast proliferation, TNP-4 70, a potent angiogenic inhibitor, can serve as a coating or a co-injectate.  Alternatively, it may be desirable for the sheath to be coated with a tissue adhesive, such as Dermabond™, available from Ethicon/Johnson and Johnson, Inc.; or Focalseal™, available from Focal, Inc. to decrease the motion of the tissue implant device relative to the tissue. This is important since relative motion can prevent proper healing and anchoring of the device to the tissue which could eventuate in erosion.  In one embodiment, the sheath is constructed of expanded polytetrafluoroethylene coated with fibrin glue containing fibroblast growth factor 1 (FGF 1) and heparin.
(Lesh, col. 19, ln. 43-61), wherein “growth factors such as fibroblast growth factor” (Lesh, col. 19, ln. 45) and antibiotics (Lesh, col. 19, ln. 47) are encompassed by “growth factor” and “antibiotic” of claim 15, and “additive[s] or bioactive[s] agents” of claims 14-15.
Thus, the prior art renders claims 14-15 obvious.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over LESH (US 7,641,688 B2, Issued, Jan. 5, 2010; on 02/05/2020 IDS; hereinafter, “Lesh”), in view of BORENSTEIN (US 7,371,400 B2, Issued May 13, 2008; hereinafter, “Borenstein”), as applied to claims 1-3, 5-6 and 8-16, above, and further in view of HRISTOV (US 2015/0230917 A1, Publ. Aug. 20, 2015; on 02/05/2020 IDS; hereinafter, “Hristov”).
The teachings of Lesh and Borenstein, as set forth above, are hereby incorporated.  However, LESH DOES NOT TEACH “at least one macropore” in order to meet the requirement of claim 7 for:
7.	The implant of claim 1, wherein the implant comprises at least one macropore through a microporous layer, and the size of the at least one macropore is between 0.0045 mm2 and 5 mm2.
Based on the state of the art, an artisan of ordinary skill would have found this feature obvious.
Hristov, for instance, is directed to:
UNIVERSAL BIOABSORBABLE NASAL IMPLANT KIT
ABSTRACT
Novel bioabsorbable, universal kits used to form nasal implants are disclosed.  The implants are useful in rhinoplasty and nasal reconstruction surgical procedures.  The kit devices have a universal configuration and can be converted by the surgeon in the field into one or more individual nasal implant devices having different configurations and applications.  The kits may have outlines of nasal implants thereon.
Hristov, title & abstract.  In this regard, Hristov discloses an embodiment featuring “micro-pores or perforations of about 50-500 μm” in order to “promote nutrition passage and tissue ingrowth”:
[0057]	One or more surfaces of the devices of the present invention may optionally have a specific surface roughness to facilitate fixation by increased friction and to create more favorable conditions for cell migration.  The surface treatment can be provided in a variety of conventional manners, for example, during injection molding via the mold surfaces or in a surface blasting process similar to sand-blasting.  Optionally, micro-pores or perforations of about 50-500 μm may be added throughout the surfaces to promote nutrition passage and tissue ingrowth.  Biocompatible, bioabsorbable polymeric adhesives may also be provided on the kit devices of the present invention to assist in maintaining attached tissue to the implants, and to assist in placement of the implant devices in tissue, along with maintaining the position of the implants post-op.
Hristov, par. [0057].  In this regard, it is noted thaet Hristov’s “micro-pores or perforations of about 50-500 μm” (Hristov, par. [0057]), wherein the surface are of 50-500 μm diameter ranges from 0.00196-0.196 mm2, which overlap a 0.0045 mm2 (π[0.025 mm]2) to 5 mm2 (π[0.500 mm]2) “macropore” of claim 7.  See MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use manufacture Lesh’s “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57) with “micro-pores or perforations of about 50-500 μm” (Hristov, par. [0057]).  One would have been motivated to do so with a reasonable expectation of success since both Lesh and Hristov are concerned with similar problems in the art, namely a tissue augmentation device (Lesh, abstract) and “implants are useful in rhinoplasty” (Hristov, abstract).  Further, it is well within the skill of the ordinary artisan to select suitable surface features for an implant when interfacing with the body.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Lesh’s “tissue augmentation device” (Lesh, col. 4, ln. 56-57) with “micro-pores or perforations of about 50-500 μm” in order to obtain the advantage surface features to “promote nutrition passage and tissue ingrowth” (Hristov, par. [0057]).
Thus, the prior art renders claim 7 obvious.




Summary/Conclusion
Claims 1-3 and 5-16 are rejected.  Claim 4 is objected to.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611